In two actions to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Katz, J.), dated June 26, 1989, as denied that branch of her motion pursuant to CPLR 602 (a), which was for joint trial of the two actions.
Ordered that the order is reversed insofar as appealed from, as a matter of discretion, with costs, and that branch of the plaintiff’s motion which was for a joint trial of the two actions is granted.
The actions involved herein arose from two separate automobile accidents, each involving a bus owned by the defendant Jamaica Buses, Inc. The plaintiff, who was a passenger on the defendant’s bus on both occasions, alleged that the second accident aggravated injuries caused by the first accident, and supported this allegation with a medical affidavit.
Under these circumstances, and in the absence of demonstrable prejudice to the defendants, the interests of justice and judicial economy would best be served by a joint trial (see, Obeid v Thermo Natl. Indus., 146 AD2d 616; Dolce v Jones, 145 AD2d 594; Boyman v Bryant, 133 AD2d 802; Megyesi v Automotive Rentals, 115 AD2d 596; see also, Heck v Waldbaum’s Supermarkets, 134 AD2d 568). Therefore, we substitute our discretion for that of the trial court by granting that branch of the plaintiff’s motion which was for a joint trial. Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.